

Exhibit 10.8(c)
AMERICAN WOODMARK CORPORATION
EMPLOYMENT AGREEMENT


THIS AGREEMENT, between Ms. Teresa M. May (the “Employee”) and American Woodmark
Corporation, a Virginia corporation (the “Company”), is effective as of August
20, 2020 (the “Effective Date”).


WHEREAS, the Company and the Employee each desire to enter into this Agreement,
and have the power to do so.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties agree as follows:


1. Employment. The Company hereby employs the Employee and the Employee hereby
accepts employment upon and agrees to the terms and conditions set forth herein.


2. Term. The term of employment under this Agreement (the “Term”) shall commence
upon execution of this Agreement by both parties and end on December 31, 2020;
provided, however, that beginning on January 1, 2021, and each January 1
thereafter, the Term of this Agreement shall automatically be extended for one
additional calendar year unless, on or before November 1 of the preceding year,
either party gives notice that employment under this Agreement will not be so
extended; and further provided that if a Change of Control (as defined below)
occurs during the original or extended term of this Agreement, this Agreement
shall continue in effect for a period of 12 months beyond the month in which the
Change of Control occurred.
Notwithstanding the foregoing, as provided in Section 7(c), this Agreement shall
terminate immediately upon the Employee’s death, disability or retirement, or if
the Employee voluntarily terminates her employment under circumstances to which
Section 7(d) does not apply.


3. Compensation.
a. Salary. During the Employee’s employment hereunder, the Company shall pay the
Employee for all services rendered by the Employee a base salary at an annual
rate of at least $320,000, with upward annual adjustments as the Company shall
deem appropriate from time to time and as approved according to the general
practices of and under the authority levels required by the Company. Such salary
shall be payable to the Employee in accordance with the Company’s usual paying
practices for salaried employees.
b. Annual Cash Bonus. In addition to base salary, the Employee shall be entitled
to participate in the Company’s annual incentive program with a bonus
opportunity of between 0% and 125% of the Employee’s base salary. The actual
amount of such bonus for any fiscal year shall be related to the achievement of
certain performance objectives to be set at the beginning of each fiscal year by
the Compensation Committee of the Board (the “Committee”). The Committee may
increase the maximum amount of the Employee’s annual bonus opportunity in its
discretion. Nothing in this Agreement, however, shall be construed as a
guarantee of an annual payment of the annual cash bonus. The annual bonus, if
any, shall be paid to the Employee in a single lump sum as soon as reasonably
practicable following the end of the fiscal year to which it relates, but in no
event later than 90 days after the end of such fiscal year.
c. Other Executive Compensation Benefits. The Employee shall also be eligible
for any other executive compensation policies, benefits, plans, or programs as
are afforded generally by the Company from time to time to its senior personnel,
including but not limited to grants of stock options and other equity awards.
Nothing in this Agreement, however, shall be construed as a guarantee that the
Board or the Committee will approve any level of such benefits that are at the
sole discretion of the Board or the Committee.
d. Other Salaried Benefits. The Employee shall also be eligible for any employee
benefit plans, policies, or programs as are generally available from time to
time to other salaried employees of the Company.


4. Duties. The Employee shall continue to perform her duties as Senior Vice
President and Chief Marketing Officer, and shall faithfully and to the best of
her ability perform such duties and responsibilities as may be reasonably
assigned by the Company’s Chief Executive Officer.





--------------------------------------------------------------------------------



5. Extent of Services. During the Employee’s employment hereunder, the Company
expects and the Employee agrees that the Employee shall devote sufficient time,
attention, and energy to the business of the Company so as to adequately fulfill
her assigned duties and responsibilities. Furthermore, the Company and the
Employee agree that the business of the Company shall take reasonable priority
over any other active business engaged in by the Employee.


6. Restrictive Covenants.
a. Non-competition Restriction. Except with the prior written consent of the
Company, the Employee shall not, either during her employment hereunder or for
the period of time after termination of her employment hereunder during which
the Employee accepts severance payments pursuant to Section 7(b) (if
applicable), directly or indirectly manage, operate, control, be employed by,
participate in, consult with, render services to, or be connected in any manner
with the management, operation, ownership or control of any business or venture
in competition in the United States with the business of the Company. For
purposes of this Section 6(a), a business or venture shall be deemed to be in
competition with the business of the Company if that business or venture or any
of its affiliates manufactures, distributes, or otherwise engages in the design,
sale, or transportation of cabinets for residential use, including but not
limited to such cabinet products intended for the primary use in the kitchen or
bathroom. Nothing in this Section 6(a) however, shall prohibit the Employee from
owning securities of the Company or from owning as an inactive investor up to 5%
of the outstanding voting securities of any issuer which is listed on the New
York Stock Exchange, American Stock Exchange or the NASDAQ Stock Market or any
of their respective successors. If the Employee directly or indirectly manages,
operates, controls, is employed by, participates in, consults with, renders
services to, or is connected in any manner with the management, operation,
ownership or control of any business or venture which is in competition in the
United States with the business of the Company, then the Company shall be
entitled to immediately terminate any and all severance payments being made
pursuant to Section 7(b), if any, and other benefits to which the Employee would
otherwise be entitled.
b. Non-solicitation Agreement. Except with the prior written consent of the
Company, the Employee shall not directly or indirectly seek to employ, entice
away or in any other manner persuade or attempt to persuade any person employed
by the Company or any of its subsidiaries to leave the employ of any of them.
Notwithstanding the foregoing, if any person employed by the Company or any of
its subsidiaries who is not an officer, vice president, regional sales manager
or operations manager of the Company or its subsidiaries actively seeks out the
Employee and initiates contact with the Employee for purposes of obtaining
employment with the Employee at the Employee’s then place of business, such
action shall not constitute a violation of this provision. The provisions of
this Section 6(b) shall remain in full force and effect for a period of 12
months after the end of the Term.
c. Confidential Information. The Employee further agrees to keep confidential,
and not to use for her personal benefit or for any other person’s benefit, any
and all proprietary information received by the Employee relating to inventions,
products, production methods, financial matters, sources of supply, markets,
marketing methods and customers of the Company in existence on the date hereof
or developed by or for the Company during the Term. This Section 6(c) shall
remain in full force and effect after the Term without limit in point of time,
but shall cease to apply to information that legitimately comes into the public
domain.
d. Specific Enforcement. It is agreed and understood by the parties hereto that,
in view of the nature of the business of the Company, the restrictions in
subsections 6(a), (b) and (c) above are reasonable and necessary to protect the
legitimate interests of the Company, monetary damages alone are not an adequate
remedy for any breach of such provisions, and any violation thereof would result
in irreparable injuries to the Company. The Employee therefore acknowledges
that, in the event of her violation of any of such restrictions, the Company
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.
e. Extension. If Employee breaches Section 6(a) above, the duration of the
period identified shall be computed from the date she resumes compliance with
the covenant or from the date Employer is granted injunctive or other equitable
relief by a court of competent jurisdiction enforcing the covenant, whichever
shall first occur, reduced by the number of days Employee was not in breach of
the covenant after termination of employment, or any delay in filing suit,
whichever is greater.


7. Termination of Employment and Severance Payments.



--------------------------------------------------------------------------------



a. Termination by the Company for Cause. During the Term, the Company may
terminate the Employee’s employment under this Agreement at any time for Cause
(as hereinafter defined) upon written notice specifying the Cause and the date
of termination. Payments under this Agreement shall cease as of the date of
termination for Cause. For purposes of this Agreement, “Cause” means neglect of
duty which is not corrected after 90 days’ written notice thereof; misconduct,
malfeasance, fraud or dishonesty which materially and adversely affects the
Company or its reputation in the industry; or the conviction for, or the
entering of a plea of Nolo Contendere to, a felony or a crime involving moral
turpitude.
b. Termination by the Company without Cause or Decision by the Company to Not
Extend the Term. During the Term, the Company may terminate the Employee’s
employment under this Agreement at any time for any reason other than Cause upon
written notice specifying the date of termination. If on an effective date that
is during the Term, the Company terminates the Employee’s employment for reasons
other than Cause (which includes but is not limited to termination by the
Company for what the Company believes to be Cause when it is ultimately
determined that the Employee was terminated without Cause), or the Company
notifies the Employee in accordance with Section 2 that it has decided not to
extend the Term of this Agreement, then the Company shall pay the Employee
severance payments equal in total to 1.00 times her base salary, paid over a
period of 12 months. For purposes of the preceding sentence, the Employee’s base
salary shall be equal to the greater of (i) the base salary in effect on the
date of termination or (ii) the Employee’s highest base salary rate in effect
during the Term of this Agreement. Subject to payment timing requirements of
subsection (f) below which may cause a delay in payments for the Employee,
severance payments shall be made in accordance with the Company’s usual payroll
practices for salaried employees beginning with the period immediately following
the Employee’s termination of employment. Notwithstanding the foregoing, if the
Company terminates the Employee’s employment for reasons other than for Cause,
or the Company notifies the Employee in accordance with Section 2 that it has
decided not to extend the Term of the Agreement and such termination date or
last day of the Term of the Agreement is within either (i) three months before a
Change in Control, or (ii) one year after a Change in Control, then the Employee
shall receive the severance benefit under Section 7(e) rather than and in lieu
of any amounts payable under this Section 7(b). The severance benefit payable
pursuant to the preceding sentence shall be paid at the time and form set forth
in Section 7(e).
c. Termination in Event of Death, Disability, Retirement, or Voluntary
Resignation by the Employee. If the Employee dies, becomes disabled, or retires
during the Term, or if the Employee voluntarily terminates her employment during
the Term under circumstances to which Section 7(d) does not apply, her
employment under this Agreement shall terminate immediately and payment of her
base salary hereunder shall cease as of the date of termination; provided,
however, that the Company shall remain liable for payment of any compensation
owing but not paid as of the date of termination for services rendered before
termination of employment. For purposes of this Agreement, the Employee shall be
deemed to be disabled if the Employee (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.
d. Termination on Change of Control. By delivering 15 days’ written notice to
the Company, the Employee may terminate her employment for Good Reason under
this Agreement at any time within one year after a Change in Control.
For purposes of this Agreement, “Good Reason” means a change in circumstances
described in (i), (ii), (iii), (iv) or (v):
a.The Employee’s base salary is reduced,
b.The Employee is not in good faith considered for a bonus as described in
Section 3(b).
c.The Employee is not in good faith considered for other executive compensation
benefits as described in Section 3(c).
d.The Employee’s place of employment is relocated to a location further than 50
miles from Employee’s current place of employment, or
e.The Employee’s working conditions or management responsibilities are
substantially diminished (other than on account of the Employee’s disability, as
defined in Section 7(c).



--------------------------------------------------------------------------------



provided, however, that if the Employee consents in writing to a change in
circumstance, “Good Reason” as defined above, will not include the change in
circumstance to which the Employee has consented.
For purposes of this Agreement, “Change of Control” means an event described in
(i), (ii), (iii), or (iv):
a.The acquisition by a Group of Beneficial Ownership of 30% or more of the Stock
or the Voting Power of the Company, but excluding for this purpose: (A) any
acquisition of Stock by the Company (or a subsidiary), or an employee benefit
plan of the Company; (B) any acquisition of Stock by management employees of the
Company; or (C) the ownership of Stock by a Group that owns 30% or more of the
Stock or Voting Power of the Company on the date of this Agreement; provided,
however, that the acquisition of additional Stock by any such Group other than
management employees in an amount greater than 5% of the then outstanding Stock
shall not be excluded and shall constitute a Change of Control.
b.Individuals who constitute the Board of Directors of the Company on the date
of this Agreement (the “Incumbent Board”) cease to constitute at least a
majority of the Board of Directors of the Company, provided that any individual
who becomes a director of the Company subsequent to the date of this Agreement,
whose election or nomination for election by the Company’s shareholders was
approved by vote of at least a majority of directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board, and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall not be deemed a member of the incumbent Board;
c.Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, in which the owners of 100% of the Stock or Voting
Power of the Company do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of the
outstanding shares of common stock or Voting Power of the corporation or other
entity resulting from such reorganization, merger or consolidation.
d.A complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.
e.For purposes of this Agreement, “Group” means any individual , entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Act; “Beneficial
Ownership” has the meaning in Rule 13d-3 promulgated under the Act; “Stock”
means the then outstanding shares of common stock of the Company; and “Voting
Power” means the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors.
f.Notwithstanding anything in this paragraph (d) to the contrary, a “Change in
Control” shall not have occurred under this Agreement unless the event also
meets the requirements of a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of assets of
a corporation” under Treasury Regulation 1.409A-3(i)(5).
e. Severance Payments. If the Employee terminates her employment within one year
after a Change of Control pursuant to Section 7(d), or if the Company terminates
the Employee’s employment for any reason other than Cause (as defined in Section
7(a)) either within three months before or within one year after a Change of
Control, the Employee shall be entitled to a severance payment under this
Section 7(e) in an amount equal to two times the sum of (i) the Employee’s
annual base salary rate in effect at the termination of employment or, if
greater, the Employee’s largest annual base salary rate in effect during the
Term of this Agreement, plus (ii) an amount equal to the greater of the average
of the bonuses paid to the Employee for the three fiscal years preceding the
year in which employment is terminated or 60% of the maximum eligible annual
cash bonus for the year of termination. Subject to payment timing requirements
of subsection (f) below which may cause a delay in the payments to the Employee,
this severance payment shall be made to the Employee in a single lump sum within
10 business days of the date of the Employee’s termination of employment.
Notwithstanding the preceding sentence, the Employee may elect, in the
Employee’s sole discretion, to waive the Employee’s right to receive, and
release the Company from payment of, any amounts otherwise payable to Employee
hereunder, in order to avoid application of the excise tax provisions of Code
Section 4999 (as well as any successor or similar sections thereof), if the
total net after-tax amount payable to Employee hereunder after such waiver and
release would exceed the total net after-tax amount payable to Employee after
application of said excise tax.
f. Payment Timing. The parties anticipate that the Employee will be a “specified
employee” as defined in Section 409A of the Code at a termination. The
determination of whether the Employee is a specified



--------------------------------------------------------------------------------



employee shall be determined under the policy established by the Company. In the
event that the Employee is a specified employee at the termination and the
termination is described in clause (b), (c) or (e), any amount due or payable
other than on account of death or disability under paragraphs (b), (c) or (e)
within the six months after the termination shall be paid in a lump sum payment
on the first business day that is more than six months after the termination.
g. Separation from Service. Notwithstanding anything in this Agreement to the
contrary, the Employee’s employment shall be deemed to have terminated if, and
only if, such termination constitutes a “separation form service” within the
meaning of Section 409A of the Code.
h. Treatment of Outstanding Equity Awards Upon a Change of Control.
a.Notwithstanding the terms of the Agreement or the terms of any award agreement
between the Employee and the Company regarding any stock option, restricted
stock unit or other type of equity- or equity-based award that is outstanding as
of the Effective Date (an “Outstanding Equity Award”) to the contrary, the
vesting of any then unvested Outstanding Equity Award shall be accelerated in
connection with a Change of Control (or other similar term, in each case as
defined in the applicable award agreement) only if both the Change of Control
actually occurs and, on or at any time following the date of the Change of
Control, either (1) the Employee’s employment with the Company or any successor
of the Company or parent or other affiliate thereof is involuntarily terminated
by the Company (or any such successor or parent or affiliate) without Cause (as
defined in the applicable award agreement, or if not defined therein, as defined
in Section 7(a) above) or (2) the Employee voluntarily terminates her employment
with the Company (or any such successor or parent or affiliate) for Good Reason
(as defined in the applicable award agreement, or if not defined therein, as
defined in Section 7(d) above); provided, however, that if the Employee’s
employment with the Company terminates prior to the date of a Change of Control
as a result of either the involuntary termination of the Employee’s employment
by the Company without Cause or the Employee’s voluntary termination of her
employment for Good Reason, and in either case such termination of employment
occurs on or after the date of execution of a definitive agreement that, if
consummated, would result in the occurrence of a Change of Control, then the
Employee shall, as of the date of such termination of employment, conditionally
vest (subject to consummation of the Change of Control) in any Outstanding
Equity Award that is then unvested and does not otherwise vest by its terms in
connection with such termination of employment.
b.Employee agrees and acknowledges that this Section 7(h) amends the terms of
any agreement between the Company and the Employee regarding any Outstanding
Executive Award, to the extent inconsistent herewith, and any such agreement
shall be interpreted for all intents and purposes so as to achieve the objective
of this Section 7(h), which is to provide for only “double trigger” vesting of
outstanding equity- or equity-based awards in connection with a Change of
Control. Notwithstanding anything herein to the contrary, this Section 7(h)
shall not alter the time or form of any payment under any Outstanding Equity
Award that is subject to Section 409A of the Internal Revenue Code of 1986, as
amended.


8. Vacation. During the Term, the Employee shall be entitled to a vacation in
each calendar year in accordance with the Company’s policy during which vacation
her compensation shall be paid in full.


9. Insurance. In accordance with Section 3(d), while she is employed by the
Company, the Employee and her eligible dependents as insureds shall be covered
under existing insurance policies on the same terms and conditions as offered to
all full-time salaried employees. In accordance with Company policy, coverage
under the Company’s insurance policies terminates on the date that employment
terminates. If the Company terminates the Employee’s employment during the Term
of this Agreement for any reason except Cause, or if the Employee terminates her
employment within two years following a Change of Control as contemplated by
Section 7(d), the Company shall reimburse the Employee for the required COBRA
premiums, to the extent the Company subsidizes the group medical plan premium
for active salaried employees, for a period not to exceed 12 months so long as
the Employee is not eligible for coverage under another group medical plan. If
the Employee becomes eligible for coverage under another group medical plan, the
Company shall cease reimbursement for COBRA premiums on the date the Employee
first becomes eligible for coverage under the other plan. The Company’s
reimbursement for COBRA premiums shall include a separate reimbursement amount
for the Employee’s tax liability on the COBRA premiums at the Employee’s
incremental tax rate (the “Gross-up Amount”). The Gross-up Amount shall be paid
by the Company to the Employee by March 15 of the calendar year following the
calendar year for which such COBRA



--------------------------------------------------------------------------------



premiums are applied. Notwithstanding the foregoing, the Gross-up Amount due or
payable within six months after termination of employment shall be paid in a
lump sum payment on the first business day that is more than six months after
the termination. Nothing in this Section 9 shall be interpreted to prohibit the
Company from changing or terminating any benefit package or program at any time
and from time to time so long as the benefits hereunder, considered in the
aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.


10. Notice. All notices, requests, demands and other communications hereunder
shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:


a.If to the Company:


Mr. M. Scott Culbreth
President and Chief Executive Officer
American Woodmark Corporation
561 Shady Elm Rd.
Winchester, VA 22602


a.If to the Employee:


Ms. Teresa M. May
c/o American Woodmark Corporation
561 Shady Elm Rd.
Winchester, VA 22602


Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.


11. Waiver of Breach. Waiver by either party of a breach of any provision of
this Agreement by the other shall not operate as a waiver of any subsequent
breach by such other party.


12. Entire Agreement. This Agreement contains the entire agreement of the
parties in this matter and supersedes any other agreement, oral or written,
concerning the employment or compensation of the Employee by the Company. It may
be changed only by an agreement in writing signed by both parties hereto.


13. 409A Compliance. The parties intend that this Agreement be administered in
compliance with Section 409A of the Code and the regulations thereunder.


14. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.


15. Benefit. This Agreement shall inure to the benefit of, and shall be binding
upon, and shall be enforceable by and against the Company, its successors and
assigns, and the Employee, her heirs, beneficiaries and legal representatives.


16. Invalid Provisions. It is not the intention of either party to this
Agreement to violate any public policy, or any statutory or common law. If any
sentence, paragraph, clause or combination of the same in this Agreement is in
violation of the law of any State where applicable, such sentence, paragraph,
clause or combination of the same shall be void in the jurisdictions where it is
unlawful, and the remainder of the Agreement shall be binding on the Parties.
However, the Parties agree, and it is their desire that a court should
substitute for each illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.



--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]






IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the Effective Date.


AMERICAN WOODMARK CORPORATION


By: /s/M. Scott Culbreth_____________________


Mr. M. Scott Culbreth
President and Chief Executive Officer




EMPLOYEE


By: /s/Teresa M. May________________________


Ms. Teresa M. May
Senior Vice President & Chief Marketing Officer





















